DETAILED ACTION
	This Office Action is in response to an amendment filed 11/30/2021.
	Claims 1-20 are pending.
	Claims 1, 7, and 16 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boshernitzan (U.S. Patent Application Publication No. 2011/0276889 A1, filed 05/07/2010, published 11/10/2011).
In regard to independent claim 1, Boshernitzan
A system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
generate a contextual hub comprising a digital space that provides access to web-accessible content (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 2-3 [Wingdings font/0xE0] Boshernitzan teaches an online server-based bookmarking system 30 (e.g. contextual hub) enabling a logged-in user to add, assemble, organize and access personal web links 38 (e.g. to web-accessible content) from any online location through a user-specific URL, where a user’s web links (e.g. bookmarks) may be stored as either private (confidential) or non-private (i.e., public));
add links corresponding to a plurality of third-party web pages to the contextual hub to allow the plurality of third-party web pages to be accessed via the contextual hub (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 2-3 [Wingdings font/0xE0] Boshernitzan teaches an online bookmarking system 30 enabling a logged-in user to assemble, organize and access personal web links from any online location through a user-specific URL. The system comprises a bookmark adding button enabling the Internet user to add a currently visited webpage to a user-specific database of server-stored bookmarks);
associate a plurality of users with the contextual hub to grant the plurality of users access to the contextual hub (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-3 [Wingdings font/0xE0] Boshernitzan teaches a log-in button 14 Boshernitzan provides a log-in button 14 indicates that each user of the system is associated with the online bookmarking system 30 and have been granted access in order for them to have a personalized web page to log-in to);
provide, to a first client device associated with a first user of the plurality of users, access to a third-party web page from the plurality of third-party web pages based on receiving an indication of a selection of a link corresponding to the third-party web page from within the contextual hub (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches a process whereby a logged-in user of the online bookmarking system 30 may access third-party web pages to their personalized web page. Thereafter, the logged-in user may choose to add a bookmark associated with the accessed third-party web page using a bookmark adding button)
add the third-party web page to a group web index corresponding to the contextual hub, wherein the group web index comprises a catalog of web-accessible content accessed by the plurality of users via the contextual hub (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches that logged-in users may add bookmarks (URL links) to their personalized web pages. The added bookmarks may be organized into different clusters (categories). The added bookmarks are considered public and their personalized web page may be shared unless they are made private by the user via a private module 40); and
Note: based on the Original Specification at p. 11, [0048] and pp. 127-128, [0349]-0353]; Figure 23, it is unclear to the Examiner what any of the web indices comprise Specifically, what is saved (1) a URL referencing the third-party content; or (2) the third-party content itself is saved. Please clarify.

provide, to a second client device associated with a second user of the plurality of users and within a graphical user interface corresponding to the contextual hub, the group web index comprising the third-party web page (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches that logged-in users may add bookmarks (URL links) to their personalized web pages. The added bookmarks may be organized into different clusters (categories). The added bookmarks are considered public and their personalized web page may be shared unless they are made private by the user via a private module 40).

In regard to dependent claim 2, Boshernitzan teaches:
provide, for display at the first client device and within the graphical user interface corresponding to the contextual hub, the group web index together with a private web index of the first client device, the private web index comprising a history of web-accessible content accessed by the first client device (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches an online bookmarking system 30 that is presented to a logged-in user where bookmarks (URL) referencing third-party content (public) are presented to the user. The user also presented with private third-party content made private via a private module 40).


In regard to dependent claim 3, Boshernitzan teaches:
provide, to the first client device and within the graphical user interface corresponding to the contextual hub, the group web index combined with a private web index of the first client device comprising a history of web pages accessed by the first client device (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches an online bookmarking system 30 that is presented to a logged-in user where bookmarks (URL) referencing third-party content (public) are presented to the user. The user also presented with private third-party content made private via a private module 40)

In regard to dependent claim 4, Boshernitzan teaches:
Note: page 106, [0293] describes a “group space browsing element” (e.g., an icon placed next to the URL search element 1728. Based on user selection of the “group space browsing element”, the contextual hub system 116 may switch and automatically add content resulting from user interaction with the URL search element 1728 to the group space 1712. Based on this description, it is unclear to the Examiner exactly what the “group space browsing element” is or what it does exactly. Please clarify!

provide, to the plurality of users and within the graphical user interface corresponding to the contextual hub, a URL search element and a group space browsing element; receiving, from a user of the plurality of users, a user interaction with the URL search element and a selection of the group space browsing element; and searching the group web index based on the user interaction with the URL search element and the selection of the group space browsing element (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches a search button 18 presented to the user for searching the plurality of web bookmarks 16 in the plurality of web link modules 12 and Internet).
In regard to dependent claim 5, Boshernitzan teaches:
add, to the contextual hub, a first link corresponding to a first web page based on receiving a first indication to add the first web page from the first client device associated with the first user of the plurality of users; and add, to the contextual hub, a second link corresponding to a second web page based on receiving a second indication to add the second web page from the second client device associated with the second user of the plurality of users (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches that logged-in users may add bookmarks (URL links) to their personalized web pages. The added bookmarks may be organized into different clusters (categories). The added bookmarks are considered public and their personalized web page may be shared unless they are made private by the user via a private module 40).

In regard to dependent claim 6, Boshernitzan teaches:
provide, to the first client device, access to a second third-party web page based on receiving an indication of a selection of a second link corresponding to the second third-party web page; and update the group web index to indicate access of the second third-party web page (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches a process whereby a logged-in user of the online bookmarking system 30 may access third-party web pages to their personalized web page. Thereafter, the logged-in user may choose to add a bookmark associated with the accessed third-party web page using a bookmark adding button. Users may then further organize saved bookmarks into categories. Categories are updated when bookmarks are added to them).
In regard to claim 7, claim 7 merely recites a method that may be carried out on the system of 1. Thus Boshernitzan anticipates every limitation of claim 7, as indicated in the rejection of claim 1.

In regard to dependent claim 9, Boshernitzan teaches:
detecting, via the contextual hub and from the first client device associated with the first user, a user interaction with the third-party web page by the first user, wherein the user interaction of the first user comprises at least one of:
viewing the third-party web page (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches an online bookmarking system that provides users with the ability to add, store, organize and search both public and private bookmarks. In practice, a user may select from the listings of bookmarks and be forwarded to a third-party resource referenced by the bookmark); or
adding an annotation to the third-party web page.

In regard to dependent claim 11, Boshernitzan teaches:
providing, to the first client device and within the graphical user interface corresponding to the contextual hub, the group web index together with a private web index of the first client device comprising a history of web pages accessed by the first client device (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches an online bookmarking system 30 that is presented to a logged-in user where bookmarks (URL) referencing third-party private module 40).

In regard to dependent claim 12, Boshernitzan teaches:
Note: how can one generate an index by updating it? It would seem to require two separate steps generating and updating? Check the wording of this claim.

generating the private web index of the first client device by updating a private web index corresponding to the history of web pages accessed by the first client device based on user interaction with the URL search element (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches an online bookmarking system 30 that is presented to a logged-in user where bookmarks (URL) referencing third-party content (public) are presented to the user. The user also presented with private third-party content made private via a private module 40).

In regard to dependent claim 13, Boshernitzan teaches:
providing, to the plurality of users and within the graphical user interface corresponding to the contextual hub, a URL search element and a group space browsing element; receiving, from a user of the plurality of users, a user interaction with the URL search element and a selection of the group space browsing element; and searching the group index based on the user interaction with the URL search element and the selection of the group space browsing element (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches a search button 18 presented to the user for searching the plurality of web bookmarks 16 in the plurality of web link modules 12 and Internet).
In regard to dependent claim 14, Boshernitzan teaches:
receiving, via a search element within the graphical user interface corresponding to the contextual hub, a group search request; and generating a plurality of search results based on the group web index (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches a search button 18 presented to the user for searching the plurality of web bookmarks 16 in the plurality of web link modules 12 and Internet. Given that Boshernitzan provides a search button 18 presumes that clicking the button invokes a search which, if any results are found, presents search results).

In regard to dependent claim 15, Boshernitzan teaches:
receiving, via a search element within the graphical user interface corresponding to the contextual hub, a private search request; and generating a plurality of search results based on the private web index (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches a search button 18 presented to the user for searching the plurality of web bookmarks 16 in the plurality of web link modules 12 and Internet. Given that Boshernitzan provides a search button 18 presumes that clicking the button invokes a search which, if any results are found, presents search results).

In regard to claim 16, claim 16 merely recites a non-transitory computer readable medium for storing the method of claim 7. Thus, Boshernitzan anticipates every limitation of claim 16, as indicated in the rejection of claim 7.


In regard to dependent claim 18, Boshernitzan teaches:
provide, to the first client device and within the graphical user interface corresponding to the contextual hub, the group web index in combination with a private web index of the first client device comprising a history of web pages accessed by the first client device (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches an online bookmarking system 30 that is presented to a logged-in user where bookmarks (URL) referencing third-party content (public) are presented to the user. The user also presented with private third-party content made private via a private module 40).

In regard to dependent claim 19, Boshernitzan teaches:
associate, with the contextual hub, a first web page based on receiving a first indication to add the first web page from the first client device associated with the first user of the plurality of users; and associate, with the contextual hub, a second web page based on receiving a second indication to add the second web page from the second client device associated with the second user of the plurality of users (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches that logged-in users may add bookmarks (URL links) to their personalized web pages. The added bookmarks may be organized into different clusters (categories). The added bookmarks are considered public and their personalized web page may be shared unless they are made private by the user via a private module 40).



In regard to dependent claim 20, Boshernitzan teaches:
the plurality of third-party web pages associated with the contextual hub comprises a contextual grouping of third-party web pages (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches that logged-in users may add bookmarks (URL links) to their personalized web pages. The added bookmarks may be organized into different clusters (categories, contextual grouping of third party web pages). The added bookmarks are considered public and their personalized web page may be shared unless they are made private by the user via a private module 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boshernitzan in view of Prahbu et al. (hereinafter Prahbu, U.S. Patent No. 7,370,269 B1, filed 08/26/2002, issued 05/06/2008).
In regard to dependent claim 8, Boshernitzan fails to explicitly teach:
receiving, from the first client device associated with the first user, an annotation at the third-party web page; providing the annotation for display at a second client device associated with the second user.
However, Prahbu
receiving, from the first client device associated with the first user, an annotation at the third-party web page (at least col. 12, line 27 through col. 14, line 15; Figure 4 [Wingdings font/0xE0] Prabhu teaches that the collaboration server 110 may retrieve, modify and serve documents (e.g. third-party web pages, web sites, documents) for co-browsing and annotation (e.g. highlighting, moving or placing a pointer, scrolling) by one attendee (e.g. attendee 102). The annotations generate or trigger events and distribute the annotation events to the other attendees (e.g. attendee 104) via the collaboration server 110).
providing the annotation for display at a second client device associated with the second user (at least col. 5, line 65 through col. 7, line 19; Figure 2 [Wingdings font/0xE0] Prabhu teaches a co-browsing session manager 210 that includes a session manager 210 that processes incoming client events (received though communications manager 220) and maintains collaboration and client states, and issues events (e.g. to notify clients of state changes including annotations)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Prahbu with those of Boshernitzan as both inventions are related to features that allow for collaborative activities. Adding the teaching of Prahbu benefits Boshernitzan by providing users with the ability to annotate third-party content.

In regard to dependent claim 17, Boshernitzan fails to explicitly teach:
receive, from the first client device associated with the first user, an annotation corresponding to content on the third-party web page; determine a pixel location of the content on the third-party web page; and provide, based on the annotation and the pixel location, the annotation as an overlay on the third-party web page for display at the second client device associated with the second user.
However, Prahbu teaches:
receive, from the first client device associated with the first user, an annotation corresponding to content on the third-party web page (at least col. 12, line 27 through col. 14, line 15; Figure 4 [Wingdings font/0xE0] Prabhu teaches that the collaboration server 110 may retrieve, modify and serve documents (e.g. third-party web pages, web sites, documents) for co-browsing and annotation (e.g. highlighting, moving or placing a pointer, scrolling) by one attendee (e.g. attendee 102). The annotations generate or trigger events and distribute the annotation events to the other attendees (e.g. attendee 104) via the collaboration server 110).
determine a pixel location of the content on the third-party web page (at least col. 13, line 63 through col. 14, line 17; Figure 4 [Wingdings font/0xE0] Prabhu teaches that in state 406 the host's collaboration applet identifies the position (e.g., horizontal and/or vertical coordinates) of the event within the host's browser window and, if necessary, the size. For example, the new position of scroll bars or a pointer may be identified. Or, the position and size of an area of highlighting may be identified. The position of the event (and size, if appropriate) may be identified in terms of inches, centimeters, pixels or some other units. In state 408, the position (and size) of the event is normalized for the document. In particular, a position and size may be translated from an absolute position within the host's window to a relative position and size within the document. In state 410 the event, and parameters comprising the position (and size) of the event, are transmitted by the host's collaboration applet to the 412, the collaboration server receives the event and may record it as a state change. The server then forwards the event and position (and size) parameters to other attendees' collaboration applets); and
provide, based on the annotation and the pixel location, the annotation as an overlay on the third-party web page for display at the second client device associated with the second user (at least col. 5, line 65 through col. 7, line 19; Figure 2 [Wingdings font/0xE0] Prabhu teaches a co-browsing session manager 210 that includes a session manager 210 that processes incoming client events (received though communications manager 220) and maintains collaboration and client states, and issues events (e.g. to notify clients of state changes including annotations)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Prahbu with those of Boshernitzan as both inventions are related to features that allow for collaborative activities. Adding the teaching of Prahbu benefits Boshernitzan by providing users with the ability to annotate third-party content.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boshernitzan in view of Smith (U.S. Patent Application Publication No. 2014/0026025 A1, filed 06/03/2013, published 01/23/2014).
In regard to dependent claim 10, Boshernitzan fails to explicitly teach:
providing, for display at the second client device associated with the second user of the plurality of users and within a graphical user interface corresponding to the contextual hub, a notification indicating the user interaction of the first user with the third party web page, wherein the notification indicating the user interaction indicates that the first user has seen but is not currently viewing the third-party web page.
However, Smith teaches:
providing, for display at the second client device associated with the second user of the plurality of users and within a graphical user interface corresponding to the contextual hub, a notification indicating the user interaction of the first user with the third party web page, wherein the notification indicating the user interaction indicates that the first user has seen but is not currently viewing the third-party web page (at least Abstract; p. 4, [0106]; p. 5, [0118]; Figures 2-4 [Wingdings font/0xE0] Smith teaches a collaborative system wherein notifications are sent via e-mail by a web server 120 indicating to a participant collaborator that the participant has (1) begun a review of a document (e.g. slide in a presentation) (p. 4, [0106] of Smith) or (2) has finishing reviewing the document (p. 5, [0118] of Smith). The latter teaching the limitation because it notifies when the participant collaborator has finished reviewing (e.g. they have closed the file or ended the collaboration; either way they’re no longer viewing the document; that they have closed the file indicates that they have viewed it)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smith with those of Boshernitzan as both inventions are related to collaborative annotation. Adding the teaching of Smith provides Boshernitzan with notifications to be communicated between collaborators to inform them when a review of a collaborated document has been completed.


Response to Arguments
Regarding the previous rejection of independent claims 1, 7 and 16, Applicant has amended claim 1 (and similarly claims 7 and 16), as indicated below:

1. A system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
generate a contextual hub comprising a digital space that provides access to web- accessible content;
add links corresponding to a plurality of third-party web pages to the contextual hub to allow the plurality of third-party web pages to be accessed via the contextual hub;
associate a plurality of users with the contextual hub to grant the plurality of users access to the contextual hub;
provide, to a first client device associated with a first user of the plurality of users, access to a third-party web page from the plurality of third-party web pages based on receiving an indication of a selection of a link corresponding to the third-party web page from within the contextual hub;
add the third-party web page to a group web index corresponding to the contextual hub, wherein the group web index comprises a catalog of web-accessible content accessed by the plurality of users via the contextual hub; and
provide, to a second client device associated with a second user of the plurality of users and within a graphical user interface corresponding to the contextual hub, the group web index comprising the third-party web page.

Applicant argues that: Prabhu, Fuller and Reynar fail to describe, teach, or suggest:

“add[ing] the third-party web page to a group web index corresponding to the contextual hub, wherein the group web index comprises a catalog of web- accessible content accessed by the plurality of users via the contextual hub,”

as recited by currently amended independent claim 1 and as similarly recited by currently amended independent claims 7 and 16.
	
Fuller and Reynar have been withdrawn. Further, the prior art of Prahbu has been withdrawn from rejections of each of the independent claims.
	Thus, any arguments made regarding Fuller and Reynar are moot. Further, any arguments made regarding Prahbu and the independent claims are moot.
	New rejections of each of the independent claims have been made as being anticipated by Boshernitzan et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
01/11/2022